Title: Gabriel Crane to James Madison, 9 March 1828
From: Crane, Gabriel
To: Madison, James


	    
	      Dear Sir
	      
		Waynesville Ohio
		Mch 9th 1828.
	      
	    
	     
[ ] Now after the lapse of a number of years I have again to address a communication to you in the Name and by direction of the Supreme the Divine Author of the Scripture, to inform you that He is still upon the earth with intention of executing His most important Purposes, [relating] to its concerns. And further that I am still the organ of His Will upon the earth for the occasion as was Moses in a former Dispensation—[I am in] the object of this communication to again call upon You for money that is necessary for the execution of those His Purposes that relate to the concerns of this World—The sum that I am now instructed to call upon You for, in His Name is Two thousand two Hundred dollars—to be transmitted to me through the Post Office without delay as becoming mankind on this their Creators occasion and call upon them—The Dispensation that is now to be given being of a corresponding character to the one in which Moses was Organ of the Supreme, the Lords Will I have in consequence to direct your attention and consideration to Deut. XXVIII and to the later History of the People therein spoken to <    > further I am instructed to observe also for your serious consideration—that in all deliberations on this subject there should be a remembrance that the Supreme Author of the Scriptures ways are not mans ways—Isa LV-8—and consequently not to be judged of by the rules that are apply’d to the latter in their dealings and communications with each other—And now it only remains that I give You my Testimony concerning this Matter conformably to a prophecy of Scripture provided for the occasion—Isa LV-4—for this purpose therefor in complyance with instruction from the Supreme the Creator of all things and Divine Author of the Scripture I Testify in His immediate presence that in all this communication I have told the Truth and nothing but the Truth


	      x Gabriel Crane
	    
	  Branch of the Lord <Isa?> IV
Sun of Righteousness Mal IV
and Organ of the Will of God on the earth Zach XIIIC—
x Isa IId-4  John XVII 20 21 and
others as ZX 17 of Isa Zach
P—S.  I am instructed to add That if you will receive it Mal IIId-7th is now applicable to your circumstance and the benefit therein proposd optimal to you.
	    